DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 03/14/2022 regarding application 17/197,223. In Applicant’s amendment:
Claims 1-9 and 11 have been amended.
Claim 10 has been canceled.
Claim 12 has been added as a new claim.
	Claims 1-9 and 11-12 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 03/14/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3. 		Applicant’s arguments, see page 8, filed on 03/14/2022, with respect to the Specification Objections have been fully considered and is found persuasive. 
		The Specification Objections is withdrawn.
4.		Applicant’s arguments, see page 8, filed on 03/14/2022, with respect to the Claim Objections for Claim 11 have been fully considered and is found persuasive.
		The Claim Objections for Claim 11 is withdrawn.
5.		Applicant’s arguments, see page 8, filed on 03/14/2022, with respect to the 35 U.S.C. § 	112 (b) Claim Rejections and the 35 U.S.C. § 112 (f) Claim Interpretation for Claim 10 have been 
	fully considered and is found persuasive.
		Applicant has deleted Claim 10, therefore the 35 U.S.C. § 112 (b) Claim Rejections and the 35 U.S.C. § 112 (f) Claim Interpretation for Claim 10 are withdrawn.
6.		Applicant’s arguments, see pages 9-10, filed on 03/14/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-9 and 11-12 have been fully considered and is found not persuasive. 
Therefore the 35 U.S.C. § 101 rejection of Claims 1-9 and 11-12 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance 
7.		Applicant’s arguments, see pages 10-11, filed on 03/14/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-8 and 11 have been fully considered and is found persuasive. 
		The 35 U.S.C. § 103 Claim Rejections of Claims 1-8 and 11 is withdrawn. See Examining Claims with Respect to Prior Art Section shown below.

Foreign Priority
8.		The Examiner has noted the Applicants claiming Foreign Priority from Application GB2003476.5 filed on 03/10/2020. Receipt is acknowledged of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file. 

Response to 35 U.S.C. § 101 Arguments
9.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-9 and 11-12 have 	been fully considered but they are found persuasive (see Applicant Remarks, Pages 9-10, dated 	03/14/2022). Examiner respectfully disagrees.
		Argument #1:
(A).	Applicant argues that Claims 1-9 and 11-12 integrate the judicial exception into a practical application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-10, dated 03/14/2022). Examiner respectfully disagrees.
	Accordingly it appears that what is argued here is an improvement in the business process 	itself, as an entrepreneurial objective, [argued here as “assess the status, problems and other 	issues with a large-scale construction project”] not a clear and deliberate technological 	solution improving the 	computer itself or another technological field (see comparison to the 	unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal 	Circuit, 	115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 	2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. 	Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data”,  “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 	August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” 	page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at 	*5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process (e.g., asserting that the claimed invention improves the cloud-based computing system itself, by reciting that the efficiency of the communication of the cloud-based computing system is improved), but not clearly, deliberately and sufficiently showing themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
- Courts have also made the distinction between an entrepreneurial objective or solution, instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells ntersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”:
- “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Examiner has referred back to October 2019 Update: Subject Matter Eligibility regarding “In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” 
	Examiner noted that Applicant has not explained or clarified the asserted improvements 	to the limitations in the Independent Claims 1 and 11 to justify at a minimum an integration into 	a practical application. Moreover, Examiner suggests to Applicant to amend Independent Claims 	1 and 11 to include limitations that incorporate the technical details shown in Applicant’s 	Specification ¶ (0103) regarding “The web-based platform 1 executes artificial intelligence and 	the web-based platform 1 according to embodiments may provide a single digital platform that multiple databases in order to correlate errors with costs and schedule 	performance over time (time-phased). This enables a better understanding of the issues, more 	accurate determination of the root causes, to enable meaningful recommendations to eliminate 	the errors” (emphasis added). Please tie into Independent Claims 1 and 11 these elements of (1) 	multiple separate databases along with the cloud-based computing system and (2) 	execution of artificial intelligence here into drafting limitations encompassing these features.
Independent Claims 1 and 11 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “cloud-based computing system”, “processor”, “manufactured system” & “machine-learning algorithm”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 1 and 11 reflect (1) mere data gathering such as (e.g., “receiving, by the cloud-computing system, the generated workflow data from each of the plurality of users”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). Secondly, certain limitations within Independent Claims 1 and 11 reflect (2) mere data outputting such as (e.g., “generating workflow data in a standardized format by each of a plurality of users, wherein each user is a participant of the project, wherein the plurality of users comprises an owner, an engineer, a contractor, and a supplier”& “sending, by each of the plurality of users, the generated workflow data to a cloud-computing system” & “generating, by the at least one processor, substantially real-time progress status information of the project in dependence on the inspection and test plan” & “generating, by the at least one processor, a plurality of metrics based on the workflow data, wherein each metric relates to a particular measurable parameter of the workflow data, wherein the plurality of metrics comprises a cost performance indicator (CPI), a schedule performance indicator (SPI), and a defect performance index”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). Thirdly, certain limitations within Independent Claims 1 and 11 reflect consulting and/or updating an activity log such as (e.g., “updating, by the at least one processor, expected completion dates of one or more of the inspection and test plan line items in dependence on the analysis of the plurality of metrics”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Furthermore, regarding the additional elements concerning the “machine learning algorithm” in Independent Claim 1 this merely narrow the abstract ideas concerning “analyzing, the plurality of metrics trained on historical performance data, to make predictions relating to risks associated with the inspection and test plan and to quantitatively assess error rates from an initial stage of the project, the historical performance data comprising CPIs, SPIs, and defect performance indexes for a plurality of previous projects as well as metrics determined from workflow data” pertaining to monitoring the status of a project while generating and reporting real-time progress and status information of the project via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f).
Regarding Dependent Claims 2-9 and 12:
Additionally and/or alternatively, certain limitations within Dependent Claim 4 reflect mere data gathering such as (e.g., “receiving one or more inspection notifications that line items are ready from inspection from one or more of the plurality of users”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). Certain limitations within Dependent Claim 7 reflects consulting and/or updating an activity log such as (e.g., “updating the inspection and test plan with a result of the validation activity procedure”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Dependent Claims 2-9 and 12 recite additional elements such as (e.g., “manufactured system”, “cloud-based computing system”, “processor” & “machine-learning algorithm”, “data integration and/or artificial intelligence techniques”& “computer”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 
The additional elements concerning the “machine learning algorithm” (in Dependent Claim 8) & “data integration and/or artificial intelligence techniques” (in Dependent Claim 9), these limitations merely narrow the abstract ideas concerning “analyzing the inspection and test plan according to training on historical performance data” & “applying data integration techniques in in dependence on data that is determined for each error that occurs so as to determine the amount and/or cost of re-worked processes in a project” by reciting mere machine learning” & “data integration and/or artificial intelligence techniques” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)). For example; Dependent Claims 2-9 and 12 limit the abstract idea of collecting information, analyzing it, and displaying certain results of monitoring the status of a project and generating and reporting real-time progress status information of the project related to a project management environment, because limiting the application of the abstract idea to “monitoring the status of a project and generating and reporting real-time progress status information of the project” is simply an attempt the limit the use of the abstract idea to a particular technological environment. Also by specifying that the abstract idea of monitoring status of the project and generating and reporting real-time progress status information of the project relates to activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, e.g., to execution on a generic computer (as corroborated via Applicant’s Specification ¶ [0123]). 
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-9 and 11-12 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Argument #2:
(B).	Applicant argues that Claims 1-9 and 11-12 are analogous to the CoreWireless and Finjan court cases and are deemed patent eligible (see Applicant Remarks, Page 10, dated 03/14/2022). Examiner respectfully disagrees.
		“CoreWireless” claims were rendered eligible, because it deliberately required: 
	* (i) “an application summary that can be reached directly from the menu,” with
	* (ii) “each data in the list being selectable to launch the respective application and enable the 	selected data to be seen within the respective application”, and with the
	* (iii) summary window, not just merely narrowing data, but deliberately being displayed while 	the one or more applications are in an un-launched state,” a requirement that the device 	applications exist in a particular state, all of which
	effectively improved efficiency of using the electronic device by bringing together “a limited list 	of common functions and commonly accessed stored data,” which can be accessed directly from 	the main menu, displaying selected data or functions of interest in the summary window allowing 	the user to see the most relevant data or functions “without actually opening the application up, 	with the speed of a user’s navigation through various views and windows can be improved 	because it “saves the user from navigating to the required application, opening it up, and then 	navigating within that application to enable the data of interest to be seen or a function of 	interest to be activated.” Indeed, rather than paging through multiple screens of options, “only 	three steps were needed from start up to reaching the required data / 	functionality” demonstrating improvement in the functioning of computers, particularly those 	with small screens (“Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., U.S. Court of Appeals, 	Federal Circuit, Nos. 2016-2684,2017-1922, January 25, 2018, 2018 BL 25100, 880 F.3d 1356, 125 	USPQ2d 1436”, p. 1441 ¶1-¶3). 
		Examiner submits that while technological improvements need not to solely stem from:
phoneme to keyframe lip synchronization in facial 3D animation  in “McRO”  supra,
solved paging problem in small screen as in “Core Wireless” – supra
it is still worth noting that each of “McRO” and “Core Wireless” raised above, are relevant in providing valuable insight to ascertain what actual technology is, and most importantly, to ascertain what constitutes deliberate improvement to actual technology or the computer itself as opposed to a mere entrepreneurial improvement.
assessing the status, 	problems and other issues with a large-scale construction project” without specifically 	identifying the elements or actual features and/or explaining technically how the efficiency of 	communication of the cloud-based computing system is able to be improved.
	“Finjan” claims determined whether a code performs dangerous or unwanted 	operations such as renaming or deleting file, in contrast to traditional code-matching systems, 	which simply look for presence of known viruses. Specifically, “Finjan’s” security profiles 	protected against previously unknown 	viruses as well as obfuscated code of known viruses that 	have been modified to 	avoid detection by code-matching virus scans, while at same time, 	enabling more 	flexible and nuanced virus filtering such that after generation of security profile, 	the computer determines whether to access the downloadable code by reviewing its security 	profile according to highly granular, security policy rules to alter those security policies in 	response to evolving threats (see “Finjan, Inc. v. Blue Coat Sys., Inc., U.S. Court of Appeals, 	Federal Circuit, No. 2016-2520 January 10, 2018, 2018 BL 8121, 879 F.3d 1299, 125 USPQ2d 	1282”, p. 1286 ¶3 - ¶5).
	The instant claimed invention and Finjan court case have different claim sets and different 	fact patterns, and therefore the two are not analogous. Contrary to Finjan, the instant claimed 	invention is directed towards an abstract idea and the remaining limitations of the claimed 	invention, individually or in combination, do not represent significantly more than the 	abstract idea itself.
		Argument #3:
(C).	Applicant argues that Claims 1-9 and 11-12 contain additional elements that constitute significantly more than the abstract idea under step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-10, dated 03/14/2022). Examiner respectfully disagrees.
Claims 1-9 and 11-12 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as (e.g., (1) “computer-readable medium” which includes RAM, DRAM, SRAM and non-volatile memory such as flash memory and various ROM memories (see a processor” (e.g., a processor of a computer system or data storage system) (see Applicant’s Specification ¶ [0123]), (3) “computer code” / “computer program” (see Applicant’s Specification ¶ [0123]), (4) “web-based platform 1 according to embodiments may provide a single web-based technological tool to enable a project to introduce a common reporting standard to bring about control the area of re-work in a consistent manner” (see Applicant’s Specification ¶ [0089]) & “the web-based platform 1 according to embodiments may integrate other common management tools that exist on projects where errors are also recorded e.g. document managements systems” (see Applicant’s Specification ¶ [0090]).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1 and 11 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “cloud-based computing system”, “processor”, “manufactured system” & “machine-learning algorithm”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 1 and 11 reflect (1) mere data gathering such as (e.g., “receiving, by the cloud-computing system, the generated workflow data from each of the plurality of users”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). Secondly, certain limitations within Independent Claims 1 and 11 reflect (2) mere data outputting such as (e.g., “generating workflow data in a standardized format by each of a plurality of users, wherein each user is a participant of the project, wherein the plurality of users comprises an owner, an engineer, a contractor, and a supplier”& “sending, by each of the plurality of users, the generated workflow data to a cloud-computing system” & “generating, by the at least one processor, substantially real-time progress status information of the project in dependence on the inspection and test plan” & “generating, by the at least one processor, a plurality of metrics based on the workflow data, wherein each metric relates to a particular measurable parameter of the workflow data, wherein the plurality of metrics comprises a cost performance indicator (CPI), a schedule performance indicator (SPI), and a defect performance index”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). Thirdly, certain limitations within Independent Claims 1 and 11 reflect consulting and/or updating an activity log such as (e.g., “updating, by the at least one processor, expected completion dates of one or more of the inspection and test plan line items in dependence on the analysis of the plurality of metrics”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-9 and 12 recite additional elements such as (e.g., “manufactured system”, “cloud-based computing system”, “processor” & “machine-learning algorithm”, “data integration and/or artificial intelligence techniques” & “computer”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
The additional elements concerning the “machine learning algorithm” (in Dependent Claim 8) & “data integration and/or artificial intelligence techniques” (in Dependent Claim 9), these limitations merely narrow the abstract ideas concerning “analyzing the inspection and test plan according to training on historical performance data” & “applying data integration techniques in in dependence on data that is determined for each error that occurs so as to determine the amount and/or cost of re-worked processes in a project” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “machine learning” & “data integration and/or artificial intelligence techniques” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
§ 2106.05 (h)). For example; Dependent Claims 2-9 and 12 limit the abstract idea of collecting information, analyzing it, and displaying certain results of monitoring the status of a project and generating and reporting real-time progress status information of the project related to a project management environment, because limiting the application of the abstract idea to “monitoring the status of a project and generating and reporting real-time progress status information of the project” is simply an attempt the limit the use of the abstract idea to a particular technological environment. Also by specifying that the abstract idea of monitoring status of the project and generating and reporting real-time progress status information of the project relates to activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, e.g., to execution on a generic computer (as corroborated via Applicant’s Specification ¶ [0123]). 
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-9 and 11-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-9 and 11-12 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 101
10.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § 101 analysis for Claims 1-9 and 11-12 shown below.

11.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.		Claims 1-9 and 11-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-9 and 11-12 are each focused to a statutory category namely a “method” or a “process” (Claims 1-9) and a “non-transitory computer-readable storage medium” or an “article of manufacture” (Claims 11-12).
Step 2A Prong One: Independent Claims 1 and 11 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
i) “generating workflow data in a standardized format by each of a plurality of users, wherein each user is a participant of the project, wherein the plurality of users comprises an owner, an engineer, a contractor, and a supplier”;
ii) “sending, by each of the plurality of users, the generated workflow data ”;
iii) “receiving, , the generated workflow data from each of the plurality of users”;
iv) “ generating and updating, , an inspection and test plan in dependence on the received workflow data ”;
v) “generating, , substantially real-time progress status information of the project in dependence on the inspection and test plan,”;
“wherein”;
“the inspection and test plan comprises a plurality of line items, each line item corresponding to a manufacturing and/or construction step for a product”;
“the generated workflow data in the standardized format by each user corresponds to one or more of the plurality of line items”;
“each manufacturing step is a step of manufacturing a product that is a component of wherein the includes a plurality of components with each of the plurality of components manufactured by a different user”;
“the method further comprises ”;
vi) “generating, , a plurality of metrics based on the workflow data, wherein each metric relates to a particular measurable parameter of the workflow data, wherein the plurality of metrics comprises a cost performance indicator (CPI), a schedule performance indicator (SPI), and a defect performance index”;
vii) “analyzing, , the plurality of metrics trained on historical performance data, to make predictions relating to risks associated with the inspection and test plan and to quantitatively assess error rates from an initial stage of the project, the historical performance data comprising CPIs, SPIs, and defect performance indexes for a plurality of previous projects as well as metrics determined from workflow data” and
viii) “updating, , expected completion dates of one or more of the inspection and test plan line items in dependence on the analysis of the plurality of metrics”;
“the performing of steps iv), v),vi), vii), and viii) improves the efficiency of communication ” 
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (2) concepts performed in the human mind and/or through the use of physical aids such as pen and paper (which include observation(s) and/or evaluation(s) and/or judgment(s)).
		According to MPEP § 2106.04(a): “…examiners should identify at least one 	abstract idea grouping, but preferably identify all groupings to the extent possible…”. 
That is, other than reciting the additional elements of (e.g., “cloud-based computing system”, “processor”, “manufactured system” & “machine-learning algorithm”, etc…) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Furthermore, regarding the additional elements concerning the “machine learning algorithm” in Independent Claim 1 this merely narrow the abstract ideas concerning “analyzing, the plurality of metrics trained on historical performance data, to make predictions relating to risks associated with the inspection and test plan and to quantitatively assess error rates from an initial stage of the project, the historical performance data comprising CPIs, SPIs, and defect performance indexes for a plurality of previous projects as well as metrics determined from workflow data” to the “Certain Methods of Organizing Human Activities” grouping pertaining to monitoring the status of a project while generating and reporting real-time progress and status information of the project using a computer.
§ 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Moreover, the mere recitation of computer components such as (e.g., “memory”, “processor” & “computer program” & “computing system”) as corroborated via Applicant’s Specification ¶ [0123] does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-9 and 12:
The additional elements such as (e.g., “machine learning algorithm” & “data integration and/or artificial intelligence techniques”, “cloud-based computing system”, “processor”, “manufactured system” & “computer”, etc…) in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings as described in Claims 1 and 11.
Regarding the additional element concerning the “machine learning algorithm” in Dependent Claim 8 this merely narrow the abstract ideas concerning “analyzing the inspection and test plan trained on historical performance data” to the “Certain Methods of Organizing Human Activities” grouping pertaining to monitoring the status of a project while generating and reporting real-time progress and status information of the project using a computer.
Regarding the additional element concerning the “data integration and/or artificial intelligence techniques” in Dependent Claim 9 this merely narrow the abstract ideas concerning “applying data integration  techniques in dependence on data that is determined for each error that occurs so as to determine the amount and/or cost of re-worked processes in a project” to the “Certain Methods of Organizing Human Activities” grouping pertaining to monitoring the status of a project while generating and reporting real-time progress and status information of the project using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-9 and 11-12 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
i) “generating workflow data in a standardized format by each of a plurality of users, wherein each user is a participant of the project, wherein the plurality of users comprises an owner, an engineer, a contractor, and a supplier”;
ii) “sending, by each of the plurality of users, the generated workflow data to a cloud-computing system”;
iii) “receiving, by the cloud-computing system, the generated workflow data from each of the plurality of users”;
iv) “automatically generating and updating, by at least one processor of the cloud-computing system, an inspection and test plan in dependence on the received workflow data by the cloud-based computing system”;
v) “generating, by the at least one processor, substantially real-time progress status information of the project in dependence on the inspection and test plan,”;
“wherein”;
“the inspection and test plan comprises a plurality of line items, each line item corresponding to a manufacturing and/or construction step for a product”;
“the generated workflow data in the standardized format by each user corresponds to one or more of the plurality of line items”;
“each manufacturing step is a step of manufacturing a product that is a component of a manufactured system, wherein the manufactured system includes a plurality of components with each of the plurality of components manufactured by a different user”;
“the method further comprises automatically”;
vi) “generating, by the at least one processor, a plurality of metrics based on the workflow data, wherein each metric relates to a particular measurable parameter of the workflow data, wherein the plurality of metrics comprises a cost performance indicator (CPI), a schedule performance indicator (SPI), and a defect performance index”;
vii) “analyzing, by the at least one processor, the plurality of metrics using a machine learning algorithm, trained on historical performance data, to make predictions relating to risks associated with the inspection and test plan and to quantitatively assess error rates from an initial stage of the project, the historical performance data comprising CPIs, SPIs, and defect performance indexes for a plurality of previous projects as well as metrics determined from workflow data” and
viii) “updating, by the at least one processor, expected completion dates of one or more of the inspection and test plan line items in dependence on the analysis of the plurality of metrics”;
“the performing of steps iv), v),vi), vii), and viii) improves the efficiency of communication of the cloud-based computing system” 
Independent Claims 1 and 11 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “cloud-based computing system”, “processor”, “manufactured system” & “machine-learning algorithm”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 1 and 11 reflect (1) mere data gathering such as (e.g., “receiving, by the cloud-computing system, the generated workflow data from each of the plurality of users”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). Secondly, certain limitations within Independent Claims 1 and 11 reflect (2) mere data outputting such as (e.g., “generating workflow data in a standardized format by each of a plurality of users, wherein each user is a participant of the project, wherein the plurality of users comprises an owner, an engineer, a contractor, and a supplier”& “sending, by each of the plurality of users, the generated workflow data to a cloud-computing system” & “generating, by the at least one processor, substantially real-time progress status information of the project in dependence on the inspection and test plan” & “generating, by the at least one processor, a plurality of metrics based on the workflow data, wherein each metric relates to a particular measurable parameter of the workflow data, wherein the plurality of metrics comprises a cost performance indicator (CPI), a schedule performance indicator (SPI), and a defect performance index”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). Thirdly, certain limitations within Independent Claims 1 and 11 reflect consulting and/or updating an activity log such as (e.g., “updating, by the at least one processor, expected completion dates of one or more of the inspection and test plan line items in dependence on the analysis of the plurality of metrics”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Furthermore, regarding the additional elements concerning the “machine learning algorithm” in Independent Claim 1 this merely narrow the abstract ideas concerning “analyzing, the plurality of metrics trained on historical performance data, to make predictions relating to risks associated with the inspection and test plan and to quantitatively assess error rates from an initial stage of the project, the historical performance data comprising CPIs, SPIs, and defect performance indexes for a plurality of previous projects as well as metrics determined from workflow data” pertaining to monitoring the status of a project while generating and reporting real-time progress and status information of the project via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f).
Regarding Dependent Claims 2-9 and 12:
Additionally and/or alternatively, certain limitations within Dependent Claim 4 reflect mere data gathering such as (e.g., “receiving one or more inspection notifications that line items are ready from inspection from one or more of the plurality of users”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). Certain limitations within Dependent Claim 7 reflects consulting and/or updating an activity log such as (e.g., “updating the inspection and test plan with a result of the validation activity procedure”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Dependent Claims 2-9 and 12 recite additional elements such as (e.g., “manufactured system”, “cloud-based computing system”, “processor” & “machine-learning algorithm”, “data integration and/or artificial intelligence techniques”& “computer”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 
The additional elements concerning the “machine learning algorithm” (in Dependent Claim 8) & “data integration and/or artificial intelligence techniques” (in Dependent Claim 9), these limitations merely narrow the abstract ideas concerning “analyzing the inspection and test plan according to training on historical performance data” & “applying data integration techniques in in dependence on data that is determined for each error that occurs so as to determine the amount and/or cost of re-worked processes in a project” by reciting mere machine learning” & “data integration and/or artificial intelligence techniques” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)). For example; Dependent Claims 2-9 and 12 limit the abstract idea of collecting information, analyzing it, and displaying certain results of monitoring the status of a project and generating and reporting real-time progress status information of the project related to a project management environment, because limiting the application of the abstract idea to “monitoring the status of a project and generating and reporting real-time progress status information of the project” is simply an attempt the limit the use of the abstract idea to a particular technological environment. Also by specifying that the abstract idea of monitoring status of the project and generating and reporting real-time progress status information of the project relates to activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, e.g., to execution on a generic computer (as corroborated via Applicant’s Specification ¶ [0123]). 
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-9 and 11-12 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-9 and 11-12 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as (e.g., (1) “computer-readable medium” which includes RAM, DRAM, SRAM and non-volatile memory such as flash memory and various ROM memories (see Applicant’s Specification ¶ [0123]); (2) “a processor” (e.g., a processor of a computer system or data storage system) (see Applicant’s Specification ¶ [0123]), (3) “computer code” / “computer program” (see Applicant’s Specification ¶ [0123]), (4) “web-based platform 1 according to embodiments may provide a single web-based technological tool to enable a project to introduce a common reporting standard to bring about control the area of re-work in a consistent manner” (see Applicant’s Specification ¶ [0089]) & “the web-based platform 1 according to embodiments may integrate other common management tools that exist on projects where errors are also recorded e.g. document managements systems” (see Applicant’s Specification ¶ [0090]).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1 and 11 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “cloud-based computing system”, “processor”, “manufactured system” & “machine-learning algorithm”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 1 and 11 reflect (1) mere data gathering such as (e.g., “receiving, by the cloud-computing system, the generated workflow data from each of the plurality of users”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). Secondly, certain limitations within Independent Claims 1 and 11 reflect (2) mere data outputting such as (e.g., “generating workflow data in a standardized format by each of a plurality of users, wherein each user is a participant of the project, wherein the plurality of users comprises an owner, an engineer, a contractor, and a supplier”& “sending, by each of the plurality of users, the generated workflow data to a cloud-computing system” & “generating, by the at least one processor, substantially real-time progress status information of the project in dependence on the inspection and test plan” & “generating, by the at least one processor, a plurality of metrics based on the workflow data, wherein each metric relates to a particular measurable parameter of the workflow data, wherein the plurality of metrics comprises a cost performance indicator (CPI), a schedule performance indicator (SPI), and a defect performance index”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). Thirdly, certain limitations within Independent Claims 1 and 11 reflect consulting and/or updating an activity log such as (e.g., “updating, by the at least one processor, expected completion dates of one or more of the inspection and test plan line items in dependence on the analysis of the plurality of metrics”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-9 and 12 recite additional elements such as (e.g., “manufactured system”, “cloud-based computing system”, “processor” & “machine-learning algorithm”, “data integration and/or artificial intelligence techniques” & “computer”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)).
The additional elements concerning the “machine learning algorithm” (in Dependent Claim 8) & “data integration and/or artificial intelligence techniques” (in Dependent Claim 9), these limitations merely narrow the abstract ideas concerning “analyzing the inspection and test plan according to training on historical performance data” & “applying data integration techniques in in dependence on data that is determined for each error that occurs so as to determine the amount and/or cost of re-worked processes in a project” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. The “machine learning” & “data integration and/or artificial intelligence techniques” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring the status of a project and generating and reporting real-time progress status information of the project in a project management field (see MPEP § 2106.05 (h)). For example; Dependent Claims 2-9 and 12 limit the abstract idea of collecting information, analyzing it, and displaying certain results of monitoring the status of a project and generating and reporting real-time progress status information of the project related to a project management environment, because limiting the application of the abstract idea to “monitoring the status of a project and generating and reporting real-time progress status information of the project” is simply an attempt the limit the use of the abstract idea to a particular technological environment. Also by specifying that the abstract idea of monitoring status of the project and generating and reporting real-time progress status information of the project relates to activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, e.g., to execution on a generic computer (as corroborated via Applicant’s Specification ¶ [0123]). 
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-9 and 11-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-9 and 11-12 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Examining Claims with Respect to the Prior Art
13. 		Claims 1-9 and 11-12 are allowable only over the prior art rejections. Please note that 	Applicant still needs to address the outstanding 35 U.S.C. § 101 rejection for Claims 1-9 and 11-	12.
		Examiner interprets based upon the claim limitations that there is no disclosure in the 	existing prior art or any new art that discloses the features relating in Independent Claims 1 and 	11 to:
vi) “generating, by the at least one processor, a plurality of metrics based on the workflow data, wherein each metric relates to a particular measurable parameter of the workflow data, wherein the plurality of metrics comprises a cost performance indicator (CPI), a schedule performance indicator (SPI), and a defect performance index”;
vii) “analyzing, by the at least one processor, the plurality of metrics using a machine learning algorithm, trained on historical performance data, to make predictions relating to risks associated with the inspection and test plan and to quantitatively assess error rates from an initial stage of the project, the historical performance data comprising CPIs, SPIs, and defect performance indexes for a plurality of previous projects as well as metrics determined from workflow data”
	The closest prior arts of record are:
1) US PG Pub (US 2019/0130330 A1) to Slagle
2) US PG Pub (US 2019/0095865 A1) to McCally
3) US PG Pub (US 2017/0249574 A1) to Knijnik
		Regarding the Slagle reference, Slagle teaches that communication between people is 	also a critical part to VBM. Traditionally, engineering or planning personnel communicate to the 	skilled craftsman using drawings and operational task lines (oplines). Traditionally, CCPM tools 	report project status from the craftsman to the project manager using a buffer burn-down 	diagram. Like many of its project management predecessors (e.g., EVMS using CPI/SPI charts), this 	is a project status reporting tool, not a work planning or scheduling tool.  Modern machine 	learning technologies change this assumption. Today, machine learning (data analytics, artificial 	intelligence) is used for predictive maintenance and down-time impact prediction of machines in 	manufacturing. However, these same technologies can be used to understand the complex 	workings of people as well as machines—provided the data is available to analyze. The inventors 	have found that machine learning technology can be used on process estimates to more 	accurately predict the uncertainty of production constraints, and in so doing, have solved the 	fundamental issue holding back the ability to use CCPM to optimize plant production.
However, Slagle either individually nor in combination does not teach or suggest the following:
vi) “generating, by the at least one processor, a plurality of metrics based on the workflow data, wherein each metric relates to a particular measurable parameter of the workflow data, wherein the plurality of metrics comprises a cost performance indicator (CPI), a schedule performance indicator (SPI), and a defect performance index”;
vii) “analyzing, by the at least one processor, the plurality of metrics using a machine learning algorithm, trained on historical performance data, to make predictions relating to risks associated with the inspection and test plan and to quantitatively assess error rates from an initial stage of the project, the historical performance data comprising CPIs, SPIs, and defect performance indexes for a plurality of previous projects as well as metrics determined from workflow data”
		Regarding the McCally reference, McCally teaches that the system can also create a 	schedule for the order workflow based on the delivery date, at a scheduling sub-process queue; 	determine at least one address associated with a fabrication unit according to the job number; 	and route the order workflow to the address. The system can further receive at least one 	beginning time 	entry and an ending time entry for work spent on a fabrication process, at the 	fabrication sub-	process queue; estimate cost of the fabrication process associated with the order 	workflow, based at least in part on amount of time spent on the fabrication process; and 	interface the estimated 	cost of the fabrication process to a job cost application protocol interface 	of the ERP module.
However, McCally either individually nor in combination does not teach or suggest the following:
vi) “generating, by the at least one processor, a plurality of metrics based on the workflow data, wherein each metric relates to a particular measurable parameter of the workflow data, wherein the plurality of metrics comprises a cost performance indicator (CPI), a schedule performance indicator (SPI), and a defect performance index”;
vii) “analyzing, by the at least one processor, the plurality of metrics using a machine learning algorithm, trained on historical performance data, to make predictions relating to risks associated with the inspection and test plan and to quantitatively assess error rates from an initial stage of the project, the historical performance data comprising CPIs, SPIs, and defect performance indexes for a plurality of previous projects as well as metrics determined from workflow data”
		Regarding the Knijnik reference, Knijnik teaches that the machine learning engine 	is also capable of generating information for use with forecasting and optimizing decisions 	(including allocation of tasks). The system databases 106, 104 contain all relevant information 	pertaining to the tasks that have been and are to be performed, how the tasks were performed, 	and by what resources the tasks were performed and managed. The machine learning engine is 	capable of analyzing this information to develop associations between the information and 	generate forecasts corresponding to, among other things, task completion, resource utilization, 
However, Knijnik either individually nor in combination does not teach or suggest the following:
vi) “generating, by the at least one processor, a plurality of metrics based on the workflow data, wherein each metric relates to a particular measurable parameter of the workflow data, wherein the plurality of metrics comprises a cost performance indicator (CPI), a schedule performance indicator (SPI), and a defect performance index”;
vii) “analyzing, by the at least one processor, the plurality of metrics using a machine learning algorithm, trained on historical performance data, to make predictions relating to risks associated with the inspection and test plan and to quantitatively assess error rates from an initial stage of the project, the historical performance data comprising CPIs, SPIs, and defect performance indexes for a plurality of previous projects as well as metrics determined from workflow data”
	Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERICK J HOLZMACHER/	Patent Examiner, Art Unit 3623    

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683